332 S.W.3d 926 (2011)
Warren R. COLLINS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71814.
Missouri Court of Appeals, Western District.
March 8, 2011.
Rosemary E. Percival, Assistant Public Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
Warren R. Collins appeals the Circuit Court of Buchanan County, Missouri's denial of his motion for post-conviction relief pursuant to Rule 24.035. We affirm the judgment of the motion court. Rule 84.16(b).